—In an action, inter alia, to recover damages for wrongful eviction and abuse of process, (1) the plaintiffs appeal, as limited by their brief, from stated portions of a judgment of the Supreme Court, Kings County (Dowd, J.), dated October 17, 1991, which, inter alia, awarded them only $750 in alternative living accommodations, and vacated the award of punitive damages to Rudy Spiegel and Andrew Spiegel, and (2) the defendants cross-appeal from so much of the same judgment as found in favor of the plaintiffs and against them.
*431Ordered that the judgment is modified, by deleting the provisions thereof which granted the plaintiffs Alexander Spiegel and Elizabeth Spiegel punitive damages; as so modified, the judgment is affirmed, without costs or disbursements.
Punitive damages should only be awarded when there is a showing that a defendant’s actions are heinous or reprehensible (see, Lyke v Anderson, 147 AD2d 18). In the instant case, there was no showing of malice on the part of the defendants in the procurement of the invalid warrant of eviction; thus, a basis for awarding punitive damages was not established (see, Long Is. Airports Limousine Serv. Corp. v Northwest Airlines, 124 AD2d 711; Brandt v de Kosenko, 57 Misc 2d 574).
We have reviewed the parties’ remaining contentions and find them to be without merit. Balletta, J. P., Copertino, Hart and Krausman, JJ., concur.